Citation Nr: 0705588	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  02-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
secondary to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1.

2.  Entitlement to service connection for bilateral foot pain 
secondary to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to an increased evaluation for chronic 
myofascial low back pain with herniated nucleus pulposus at 
L5-S1, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right inguinal hernia repair, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had unverified active duty from May 1990 to March 
1993.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The claims are now under the 
jurisdiction of the RO in Baltimore, Maryland.  The case, in 
part, was remanded to the RO for additional development in 
January 2004.

The January 2004 remand included consideration of the issue 
of entitlement to service connection for loss of right 
fallopian tube secondary to residuals of a right inguinal 
hernia repair.  The RO granted service connection for a right 
salpingectomy in September 2005; as such, the matter of 
entitlement to service connection having been favorably 
resolved, is no longer in appellate status.

A December 1993 rating decision denied entitlement to service 
connection for a right shoulder disorder.  The veteran was 
notified of this decision in January 1994.  In July 1994, the 
veteran expressed her disagreement.  See VA Form 21-4138.  
The timely filing of a notice of disagreement (NOD) initiates 
the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995).  VA has not yet issued a statement of the case 
(SOC) as to the issue of entitlement to service connection 
for a right shoulder disorder.  38 C.F.R. § 19.26 (2006). 
 The Board is, therefore, obligated to remand this 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The question arises, as brought to the attention of the Board 
by the veteran's representative in August 2006 (see 
Appellant's Post-Remand Brief), as to essentially whether 
matters concerning entitlement to service connection for 
abdominal adhesions and scars are "inextricably 
intertwined" with the instant claim of entitlement to an 
increased rating for residuals of a right inguinal hernia 
repair.  The general rule is that, if the adjudication of one 
issue would have a significant impact on the adjudication of 
another issue such that judicial economy and common sense 
dictate that they be adjudicated together, then the issues 
are inextricably intertwined.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In this case, adjudication of the increased 
rating issue would not have a significant impact on the 
claims raised by the representative.  Hence, the issues of 
entitlement to service connection for adhesions and scars, 
secondary to residuals of a right inguinal hernia repair 
having not been developed or certified for appellate review, 
they are referred to the RO for appropriate consideration.

For the reasons outlined below, this case, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

The veteran's right inguinal hernia repair is not manifested 
by a recurrence of an inguinal hernia.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a right inguinal hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.114, 4.124a, Diagnostic Code (Code) 7338, 
8530 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a May 2004 letter 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disability at issue.  
The claim was readjudicated in a September 2005 supplemental 
statement of the case.  Such notice was provided as part of a 
July 2006 letter.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the December 
2000 rating decision the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded several 
VA examinations, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claim.

Factual Background

The service medical records show that the veteran underwent 
right inguinal hernia repair in February 1991.  

The report of an April 1993 VA examination includes a 
diagnosis of history of right inguinal hernia repair.  She 
complained of a bulge if she over lifted.  

Service connection for residuals of a right inguinal hernia 
repair was granted by the RO in December 1993.  A 
noncompensable rating was assigned.  The veteran appealed, 
but informed VA that if a 10 percent rating was assigned she 
would end her appeal.  A rating decision in December 1998 
increased the rating assigned for right inguinal repair 
residuals to 10 percent effective March 2, 1993.   


The appellant submitted a claim for an increased rating in 
March 2000.  See VA Form 21-4138.  

The report of a June 2004 VA digestive conditions examination 
shows that the veteran complained, in pertinent part, of pain 
at the incisional site in the right groin and numbness in the 
right anterior thigh.  The examiner, following his review of 
the claims folders and after examining the veteran, supplied 
a diagnosis which indicated that the evidence failed to show 
a current hernia in the inguinal region.  

The examiner, as part of a January 2006 VA gynecological 
examination, noted the presence of a small umbilical hernia.  
An inguinal hernia was not mentioned.  

Laws and Regulations/Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule). 
 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1. 
 In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history. 
 38 C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.


Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's residuals of a right inguinal hernia repair has 
been rated pursuant to Diagnostic Codes 7338-8530.

38 C.F.R. § 4.124a, Code 8530 provides the rating criteria 
for paralysis of the ilioinguinal nerve.  Severe to complete 
paralysis of the ilioinguinal nerve warrants a maximum 10 
percent rating.

Since the veteran's disability is currently rated at the 
maximum level under this code, a higher rating can only be 
assigned if the criteria for a rating in excess of 10 percent 
are met under 38 C.F.R. § 4.114, Code 7338.  Under this code, 
a 10 percent rating is assigned when the inguinal hernia is 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent rating is assigned when the 
inguinal hernia is small and postoperative but recurrent; 
where it is inoperable and irremediable, not well supported 
by truss; or where it is not readily reducible.  
 
The record reflects that there is no competent evidence that 
the appellant has experienced a recurrence of her inguinal 
hernia.  See the reports of June 2004 and January 2006 VA 
examinations.  In essence, the veteran is currently not shown 
to have an inguinal hernia which was either not well 
supported by truss or not readily reducible.  Hence, the 
appeal must be denied.


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107;Gilbert.


ORDER

A rating in excess of 10 percent for residuals of a right 
inguinal hernia repair is denied.


REMAND

As noted in the INTRODUCTION above, this appeal was last 
remanded in January 2004, in part, so that an opinion as to 
the relationship between the veteran's claimed bilateral leg 
and foot pain and her service-connected back disability 
(which includes a lumbar disc herniation), could be 
obtained.  

The report of a June 2004 VA neurological examination shows 
that the examiner opined that the veteran had intermittent, 
moderately severe attacks of low back pain and 
"radiculopathy" that certainly could be referable to her 
lumbar spine lesion, and that, since these symptoms became 
during her active duty it was as likely as not that the 
"problem" began while on active duty.  Unfortunately, the 
examiner did not indicate location(s), such as the legs and 
feet, of this cited radiculopathy.  

Regarding bilateral leg and foot pain, the Board's January 
2004 remand instructed that:

[T]he examiner should comment on whether 
they are part and parcel to the veteran's 
back disability.  If the etiology of the 
leg and foot disorders is separate from 
the back, then provide appropriate 
diagnoses and an opinion as to whether it 
is at least as likely as not that the 
back disability was the proximate cause 
of or an aggravating cause of either 
disorder.  The examiner should set forth 
in detail all findings that provide the 
basis for the opinions.

The requested medical opinion was not supplied.  A remand, to 
have the veteran undergo another VA neurological examination, 
is therefore required.  Stegall v. West, 11 Vet. App. 271 
(1998).

Concerning the claim for an increased rating for her service-
connected chronic myofascial low back pain with herniated 
nucleus pulposus at L5-S1, as part of an August 2006 
Appellant's Post-Remand Brief, the veteran's representative 
essentially implied that the veteran's disorder had worsened 
since her 2004 examination.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran-claimant alleges that her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination.  Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  Hence, the 
veteran should be scheduled for a new VA orthopedic 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated her for 
bilateral leg and foot pain, and/or a 
herniated disc at L5-S1 and back pain, 
since February 2002.  After the veteran 
has signed the appropriate releases, 
those records that are received should be 
associated with the claims files.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO should make arrangements for 
the veteran to undergo orthopedic and 
neurological examinations by physicians 
to determine the nature and extent of 
disability from her back disability, as 
well as the etiology of bilateral leg and 
foot pain.  All indicated tests and 
studies are to be performed.  The claims 
folders and a copy of this Remand must be 
made available to the physicians for 
review of the case.  

Regarding the orthopedic examination, the 
report must include the range of 
lumbosacral motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss  due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups.  If so, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups should be 
described.  The physician should report - 
if any -- the number of incapacitating 
episodes and their duration in the past 
12 months.  An incapacitating episode is 
defined for VA rating purposes as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The neurologist should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the disc herniation at 
L5-S1.  The neurologist must comment on 
the degree of attacks (moderate or 
severe), if they are recurrent, and if 
there is intermittent relief.  If the 
veteran does not have attacks then that 
finding should be stated in the report. 
 If applicable, the examiner should note 
any persistent symptoms compatible with 
sciatic neuropathy to include 
characteristic pain and demonstrable 
muscle spasm, absent knee jerk, or other 
neurological findings appropriate to site 
of the diseased disc.  If there is 
evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
a herniated nucleus pulposus should be 
characterized in terms of either mild, 
moderate, or severe.

Regarding bilateral leg and foot pain, 
both examiners should comment on whether 
it is at least as likely as not that they 
represent separate and distinct clinical 
entities that were either caused or 
aggravated by the veteran's service-
connected low back disorder, or whether 
they are part and parcel of the current 
service connected low back disorder.  If 
the etiology of the leg and foot 
disorders is separate from the back, then 
provide appropriate diagnoses and an 
opinion as to whether it is at least as 
likely as not that the back disability 
was the proximate cause of or an 
aggravating cause of either disorder. 
 The examiners should set forth in detail 
all findings that provide the basis for 
the opinions.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If, in 
any respect, the appeal is denied, the 
veteran and her representative should be 
provided a supplemental SOC (SSOC), in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.


6.  The RO must issue a SOC to the 
appellant and her representative on the 
issue of entitlement to service 
connection for a right shoulder 
disorder.  The parties must be informed 
of the requirements to perfect an appeal 
with respect to this issue.  If, and only 
if, the veteran perfects an appeal with 
respect to this matter, the RO should 
then ensure that any indicated 
development is completed before the case 
is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


